Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 18 Sep 2020 amends claims 1, 6, 9, 15 and 16, thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eizenberg (US 2016/0360160) in view of Jeng (US 2004/0267419).
For claim 1, Eizenberg discloses a computerized method of receiving video data (Fig. 2), the method comprising: 
	tracking a first video camera ([0089]: all media may be meta-tagged. An anonymous and unique identifier may be attached to each media file to track owners of the media), 
wherein the tracking of the first video camera includes collecting a record of the first video camera's location ([0089]: e.g. the UUID may in effect globally uniquely mark the media file so that the media file can be identified as coming from a specific user, at a specific location) and orientation ([0045]: e.g. orientation of camera) through time; 
	receiving an inquiry location and an inquiry time ([0049]: CMN server 601 may receive a request to create a shared social experience including visual timeline data for a user); 
	determining that the first video camera may include a view of the inquiry location at the inquiry time based upon the tracking of the first video camera ([0089]: e.g. media files can be stitched together 
	requesting video data from the first video camera associated with the inquiry time ([0041]: e.g. initiate a request to the wearable device in order to retrieve media objects such as photos, videos or audio generated during the event, e.g. a camera-to-device image buffer transfer request 210); 
	receiving the video data from the first video camera ([0041]: e.g. a camera-to-device image buffer transfer request 210. In one embodiment, the wearable device may thereafter provide its locally stored media objects, e.g. buffer transfer response 211, and the user mobile device may generate an upload package to transport the media objects and associated metadata captured both on the wearable device and using the user's smart phone to CMN server 204, e.g. 212.).  
Eizenberg does not expressly disclose a camera mounted in a law enforcement vehicle; detecting an incident using a vehicle tracking device; receiving an inquiry location and an inquiry time associated with the incident; and displaying in real time, to a driver of the law enforcement vehicle, and to a supervisor of the driver, the view of the inquiry location to allow the driver, while currently driving, to make adjustments to driving habits to avoid future incidents.
Farahani teaches a camera mounted in a law enforcement vehicle ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422. A law enforcement vehicle is a well-known substitute for other vehicle types. See e.g. Chang (US 2016/0066085) [0030]: e.g. police car); 
detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video 
receiving an inquiry location and an inquiry time associated with the incident ([0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.); and 
displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), the view of the inquiry location to allow the driver ([0038]: view of the road ahead of the vehicle), while currently driving, to make adjustments to driving habits to avoid future incidents (Recitation of intended use of the claimed invention does not result in a structural difference between the claimed invention and prior art, accordingly limitation is non-limiting).
It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Farahani with the teachings of Eizenberg to provide the predictable benefit of improved video archiving for security and insurance purposes.
	For claim 2, Eizenberg discloses the computerized method of claim 1, wherein the video data from the first video camera is received upon the first video camera returning to a vicinity of an upload location ([0040]). 
	For claim 3, Eizenberg discloses the computerized method of claim 1, further comprising: tracking a second video camera, wherein the tracking of the second video camera includes collecting a record of the second video camera's location and orientation through time; and determining that the first video camera does not include a view of the inquiry location at the inquiry time based upon the tracking of the first video camera ([0044]). 
	For claim 4, Eizenberg discloses the computerized method of claim 1, wherein the inquiry location and the inquiry time are both received from a user ([0046]). 

	For claim 6, Eizenberg discloses the computerized method of claim 5, wherein the inquiry location and the inquiry time are generated based upon an incident indication ([0041]) of the incident. 
	For claim 7, Eizenberg discloses the computerized method of claim 6, wherein the incident indication was received from a camera external to the fleet of cameras ([0089]: e.g. multiple individual users). 
	For claim 8, Eizenberg discloses the computerized method of claim 7, wherein the video data is received by requesting video data from an external administrator such that the video data is not directly accessible to the user ([0049]: Thereafter, CMN may determine whether the experience location buffer overlaps with an enhanced privacy zone, e.g. 610, such as may be set by the user or globally by a CMN administrator.).
	For claim 9, Eizenberg discloses a computerized method of receiving video data (Fig. 2), the method comprising: 
	tracking a first video camera ([0089]: all media may be meta-tagged. An anonymous and unique identifier may be attached to each media file to track owners of the media) and a second video camera ([0044]), 
	wherein the tracking of the first video camera includes collecting a record of the first video camera's location ([0089]: e.g, The UUID may in effect globally uniquely mark the media file so that the media file can be identified as coming from a specific user, at a specific location) and orientation ([0045]: e.g. orientation of camera) through time, 
	wherein the tracking of the second video camera includes collecting a record of the second video camera's ([0044]) location ([0089]: e.g, the UUID may in effect globally uniquely mark the media file so that the media file can be identified as coming from a specific user, at a specific location) and orientation ([0045]: e.g. orientation of camera) through time, 
	receiving, from the first video camera, an incident indication with an associated time and location ([0046]: selective information about the media object may be displayed, e.g. 403, such as the event that 
	acquiring a first set of video data from the first video camera which includes video data of the associated time ([0041]: e.g. a camera-to-device image buffer transfer request 210. In one embodiment, the wearable device may thereafter provide its locally stored media objects, e.g. buffer transfer response 211, and the user mobile device may generate an upload package to transport the media objects and associated metadata captured both on the wearable device and using the user's smart phone to CMN server 204, e.g. 212.); 
	generating an inquiry location and an inquiry time based on the incident indication ([0049]: e.g. CMN server 601 may receive a request to create a shared social experience including visual timeline data for a user); 
	determining that an area visible by the second video camera may include a view of the inquiry location at the inquiry time based upon the tracking of the second video camera ([0049]: e.g. In one embodiment, the CMN may additionally utilize an experience location buffer, e.g. 608, to determine users that were in a proximity to the location associated with the media object generated by the user's wearable device, e.g. 609, thereafter, CMN may determine whether the experience location buffer overlaps with an enhanced privacy zone, e.g. 610, such as may be set by the user or globally by a CMN administrator. For example, a user may desire to exclude any media objects generated while the user is in their home location even though the user's default social media object setting is public. If there is privacy zone overlap the CMN may modify the experience location buffer to remove the overlap, e.g. 611 . . . . ); 
	requesting video data recorded by the second video camera ([0049]: e.g. In one embodiment, the CMN server 601 may thereafter query a shared social experience media database that contains objects provided by multiple users and multiple wearable devices.); and 
	receiving a second set of video data from the second video camera which includes video data of the inquiry time ([0049]: e.g. the query may be based on, for example, the time and/or location associated with the user's experience, the experience time buffer and/or spirit location buffer, media object metadata and/or the like, e.g. 612. From the retrieved candidate results . . . .). 

Farahani teaches a camera mounted in a first vehicle of a fleet of vehicles ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422. It is well-known to use a camera in a law enforcement vehicle. See e.g. Chang (US 2016/0066085) [0030]: e.g. police car); 
a camera mounted in a second vehicle of a fleet of vehicles ([0067]: e.g. delivery vehicle fleet); 
detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); 
receiving, from the first video camera, an incident indication of the incident with an associated time and location ([0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.); and 
displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), the view of the inquiry location to 
It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Farahani with the teachings of Eizenberg to provide the predictable benefit of improved video archiving for security and insurance purposes.
	For claim 10, Eizenberg discloses the computerized method of claim 9, wherein the first set of video data from the first video camera is received upon the first video camera returning to a vicinity of a first upload location, wherein the second set of video data from the second video camera is received upon the second video camera returning to a vicinity of a second upload location, wherein only the requested video data is transferred ([0040]). 
	For claim 11, Eizenberg discloses the computerized method of claim 10, wherein at least one of the first upload location and the second upload location allows a WiFi connection ([0095]). 
	For claim 12, Eizenberg discloses the computerized method of claim 9, wherein the step of determining the area visible by the second video camera is performed in response to a user selecting an incident icon displayed on a map to the user ([0046]). 
	For claim 13, Eizenberg discloses the computerized method of claim 9, wherein the first camera belongs to a fleet that is separate than a fleet to which the second camera belongs ([0089]). 
	For claim 14, Eizenberg discloses the computerized method of claim 13, wherein the second set of video data is received by a request to an external administrator ([0049]). 
	For claim 15, Eizenberg discloses the computerized method of claim 13, wherein the incident indication is indicative of a flawed driving performance ([0040]). 
	For claim 16, Eizenberg discloses a computerized method of receiving video (Fig. 2), the method comprising: 
	tracking a first video camera ([0089]: all media may be meta-tagged. An anonymous and unique identifier may be attached to each media file to track owners of the media), 

	receiving, at a video repository, video data from the first video camera ([0041]: e.g. a camera-to-device image buffer transfer request 210. In one embodiment, the wearable device may thereafter provide its locally stored media objects, e.g. buffer transfer response 211, and the user mobile device may generate an upload package to transport the media objects and associated metadata captured both on the wearable device and using the user's smart phone to CMN server 204, e.g. 212.); 
	receiving, at a time later than the video data is received at the video repository, an inquiry location and an inquiry time ([0046]: e.g. a user interface allowing a user to browse their uploaded media objects, e.g. 401, and for one or more objects to access the social experiences of other CMN users. the user interface may provide an initial slider, e.g. 402, which the user may track along a timeline to view media objects they have uploaded in a chronological fashion.); 
	determining that the video data from the first video camera may include a view of the inquiry location at the inquiry time based upon the tracking of the first video camera ([0046]: e.g. user interface may provide an initial slider, e.g. 402, which the user may track along a timeline to view media objects they have uploaded in a chronological fashion. For each media object, selective information about the media object may be displayed, e.g. 403, such as the event that generated media object, the date and time the media object was captured); 
	requesting video data from the video repository associated with first video camera and the inquiry time ([0046]: e.g. upon viewing a media object 401, the user may press a button to view a social photo timeline associated with other users that were at substantially the same location as the user within a given time quantum, e.g. 405, and were also generating media objects);
	receiving the video data from the video repository ([0041]: e.g. a camera-to-device image buffer transfer request 210. In one embodiment, the wearable device may thereafter provide its locally stored media objects, e.g. buffer transfer response 211, and the user mobile device may generate an upload 
Eizenberg does not expressly disclose a camera mounted in a commercial vehicle; detecting an incident using a vehicle tracking device; receiving an inquiry location and an inquiry time associated with the incident; and displaying in real time, to a driver of the commercial vehicle, and to a dispatcher of the commercial vehicle, the video data to allow the driver, while currently driving, to make adjustments to driving habits to avoid future incidents.
Farahani teaches a camera mounted in a commercial vehicle ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422.); 
detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); 
receiving an inquiry location and an inquiry time associated with the incident ([0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.); and 
displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), the view of the inquiry location to allow the driver ([0038]: view of the road ahead of the vehicle), while currently driving, to make adjustments to driving habits to avoid future incidents (Recitation of intended use of the claimed invention 
It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Farahani with the teachings of Eizenberg to provide the predictable benefit of improved video archiving for security and insurance purposes.
	For claim 17, Eizenberg discloses the computerized method of claim 16, wherein the inquiry location and the inquiry time are both received from a user ([0046]). 
	For claim 18, Eizenberg discloses the computerized method of claim 16, wherein the video data from the first video camera is wirelessly uploaded to the video repository upon the first video camera returning to a vicinity of an upload location ([0040]). 
	For claim 19, Eizenberg discloses the computerized method of claim 16, wherein only the requested video data is transferred ([0041]). 
	For claim 20, Eizenberg discloses the computerized method of claim 16, further comprising: tracking a second video camera, wherein the tracking of the second video camera includes collecting a record of the second video camera's location and orientation through time ([0044]); and determining that the second video camera does include a view of the inquiry location at the inquiry time based upon the tracking of the second video camera ([0049]: e.g. In one embodiment, the CMN may additionally utilize an experience location buffer, e.g. 608, to determine users that were in a proximity to the location associated with the media object generated by the user's wearable device, e.g. 609. thereafter, CMN may determine whether the experience location buffer overlaps with an enhanced privacy zone, e.g. 610, such as may be set by the user or globally by a CMN administrator. For example, a user may desire to exclude any media objects generated while the user is in their home location even though the user's default social media object setting is public. If there is privacy zone overlap the CMN may modify the experience location buffer to remove the overlap, e.g. 611 . . . . ), wherein the first camera belongs to a fleet that is separate than a fleet to which the second camera belongs ([0089]), wherein the second set of video data is received by a request to an external administrator ([0049]: Thereafter, CMN may determine whether the experience location buffer overlaps with an enhanced privacy zone, e.g. 610, such as may be set by the user or globally by a CMN administrator.).

Response to Arguments
Applicant's arguments filed 25 Jan 2021 have been fully considered but they are not persuasive. 
Applicant argues "The art of record does not teach the claimed displaying in real time, to a driver and to a supervisor of the driver, the view of the inquiry location to allow the driver, while currently driving, to make adjustments to driving habits to avoid future incidents. However, Farahani discloses the newly amended limitation as discussed for claim 1.
Applicant argues “There is no suggestion or motivation to modify Eisenberg to display in real time to a driver and to a supervisor of the driver (or a dispatcher of a  vehicle), the view of the inquiry location to allow the driver, while currently driving, to make adjustments to driving habits to avoid future incidents.” However, both Eisenberg and Farahani discuss the same field of mobile remote video real-time surveillance teachings, accordingly a person with ordinary skill in the art would understand to combine the prior art teachings to achieve a predictable improvement using features of both Eisenberg and Farahani.
Applicant argues “Any modification of the Eisenberg in view of Farahani to display in real time to a driver and to supervisor of the driver (or a dispatcher of a co al vehicle), the view of the inquiry tion to allow the driver, while currently driving, to make adjustments to driving habits to avoid future incidents would require a substantial reconstruction and redesign of the references. However, "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art" MPEP 2145 (III). Accordingly, Eisenberg and Farahani are fairly combinable.
Examiner suggests further describing who or what performs and receives the inquiry regarding receiving an inquiry location and an inquiry time. Additionally, further clarification as to whether the limitation regarding displaying in real-time . . . the view of the inquiry location is intended to display a record of video data previously recorded or real-time video data from the first video camera of the [real-time, current, present] view of the inquiry location.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siemens; Michael et al.	US 20060274829 A1	Mobile surveillance system with redundant media
Jeng, Jack Ing	US 20040267419 A1	Electronic circuit system named mobile safety communication (MSC) device embedded in the rearview/side mirror of a vehicle
McKeeman; Robert S. et al.	US 20140143545 A1	System and Method for Securely Distributing Legal Evidence
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485